EXECUTION VERSION

 
ADDENDUM TO EXCLUSIVE LICENSE AGREEMENT
 
THIS ADDENDUM TO EXCLUSIVE LICENSE AGREEMENT (this “Addendum”) is entered into
on this 30th day of March, 2009 (the “Addendum Effective Date”), by and between
PTJ Bioenergy Holdings Ltd., a company organized and existing under the laws of
the Republic of Cyprus (“Licensor”) and New Generation Biofuels, Inc., a
Delaware corporation (formerly known as H2Diesel, Inc.), having its principal
offices located at 1000 Primera Blvd., Suite 3130, Lake Mary, Florida, 32746
(the “Licensee”).


RECITALS
 

 
A.
Licensor (as successor by assignment to Ferdinando Petrucci, an individual
residing at Via Stazione, 133A, Arce [Frosinone], Italy) and Licensee are
parties to that certain Exclusive License Agreement, dated 20 March, 2006 (as
amended, supplemented or otherwise modified to the Addendum Effective Date in
accordance with its terms, the “License”).  Capitalized terms used and not
separately defined in this Addendum (including these recitals) shall have the
meanings given in the License.

 

 
B.
Licensee and Licensor now wish to set forth the terms and conditions of the
‘cross-licensing arrangement’ referenced at Section 13(b) of the License with
respect to Product Improvements made by Licensee.

  
NOW, THEREFORE, in consideration for the mutual covenants and promises contained
in this Addendum and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. ROYALTY; PAYMENT; RECORDKEEPING AND AUDIT RIGHTS.
 

 
a.
Royalty. In consideration of the rights in Product Improvements granted to
Licensor pursuant to Section 13(b) of the License, Licensor agrees to pay to
Licensee, a royalty (the “Royalty”) determined as follows (a) for sales outside
the Territory, five percent (5%) of the difference of (i) gross revenues
realized from such sales, whether realized by Licensor, its affiliates or agents
less (ii) direct expenses incurred by Licensor for travel and commissions paid
to third party sales agents in connection with such sales and (b) in all other
cases, five percent (5%) of gross revenues realized from exploitation and
commercialization of the Product Improvements outside the Territory, whether
realized by Licensor, its affiliates or agents.




 
b.
Payment. The Royalty shall be due and payable within thirty (30) calendar days
of receipt of such revenues referenced in Section 1(a).




 
c.
Recordkeeping. Licensor shall, and shall ensure that its affiliates and agents
maintain all customary business records with respect to the exploitation and
commercialization of the Product Improvements outside the Territory, including,
without limitation, all sales records, invoices and other documents reasonably
related to calculation of the Royalty (collectively, “Records”).




 
d.
Audit Rights. During normal business hours, upon reasonable prior notice to
Licensor, and at no cost to Licensor, Licensee, its auditors and other advisors
and representatives shall have the right to audit and review any Records to be
maintained in accordance with this Addendum.  Licensee acknowledges that any
audit or review of Records will be subject to the confidentiality provisions in
Section 14(k) of the License.



2. FURTHER IMPROVEMENTS.  For the avoidance of doubt, it is understood that
Licensee shall have the exclusive right and license to make, cause to be made,
use, distribute, sell, offer related services, sublicense others to do the same
and otherwise to commercialize and exploit within the Territory any and all
modifications, enhancements, variations and improvements on the Product
Improvements or new products related to the Product Improvements invented by
Licensor, its affiliates or independent contractors on and subject to the terms
and conditions of the License and without additional compensation.   Licensor
and Licensee further agree to identify opportunities to collaborate on joint
research and development efforts in connection with improvements of the Product.
 

--------------------------------------------------------------------------------


EXECUTION VERSION

 
3. TECHNICAL ASSISTANCE; FACILITY TOURS.  At the request of Licensor from time
to time, Licensee through its Technical Department (including Andrea  Festuccia,
if an employee of Licensee) will provide reasonable technical assistance to
Licensor in connection with presentations and implementation in coordination
with Licensee and cooperate with Licensor so as to assist Licensor in using the
Product Improvements; it being understood that Licensee will not be obligated to
incur material expenses or devote significant efforts in connection with such
technical assistance without adequate compensation. Among other things, Licensor
may request that Licensee permit third parties to tour Licensee’s production
facilities upon reasonable prior notice, during regular business hours, without
interruption to Licensee’s operations, and subject to confidentiality
restrictions substantially similar to those in Section 14(k) of the License.


4. COMMISSION FOR SALES ASSISTANCE.  If Licensee introduces Licensor to a
potential customer or otherwise substantially assists in the making of any sale
outside the Territory, Licensor will pay to Licensee a commission (the “Sales
Commission”) with respect to that sale equal to five percent (5%) of the
difference of (a) gross revenues realized from such sale, whether realized by
Licensor, its affiliates or agents less (b) direct expenses incurred by Licensor
for travel and commissions paid to third party sales agents (other than the
Sales Commission) in connection with such sale.  Any such Sales Commission will
be in addition to the Royalty to be paid in respect of such sale, and will be
due and payable within thirty (30) calendar days of receipt of such revenues.
 
5. AMENDMENT TO FIRST OFFER PERIOD; VALUATION OF PERFORMANCE-BASED
OFFER.  Section 1(d) of the License is amended to reduce the thirty (30) day
period therein to seven (7) days.  In addition, to the extent that an offer
Licensee is making under Section 1(d) of the License is dependent on the level
of performance by Licensee, the parties shall evaluate the monetary value of
Licensee’s offer based on reasonable projections (by Licensee, subject to the
reasonable approval of Licensor) of the expected performance of Licensee over a
mutually agreed period.  To the extent the value of Licensee’s offer is being
compared to that of a third party, the third party offer also shall be evaluated
as to monetary value based on reasonable projections (by the third party,
subject to the reasonable approval of Licensor) of the expected performance, and
such information shall be provided to Licensee, who shall have another seven (7)
day period to make a first offer based on such valuation.  If the third party is
a major oil company within a particular country outside the Territory (such as
PetroChina in China or Petrobras in Brazil), Licensee’s offer will be considered
equivalent only if the monetary value of such offer is at least one hundred
twenty percent (120%) of the monetary value of the third party offer. To the
extent there are any disputes about the value of Licensee’s offer (or whether
the third party’s offer is equivalent), the parties shall submit the dispute to
an industry expert for expedited resolution, to be binding on all parties.
 
6. COMPLIANCE WITH LAWS.  In its exploitation and commercialization of any
Product Improvements outside the Territory, Licensor shall, and shall ensure
that its affiliates and agents shall, obtain all licenses and permits as
required by, and otherwise comply with, applicable laws and regulations of all
applicable jurisdictions (it being understood that Licensor shall not take or
permit any action to cause Licensee or its affiliates to not be in compliance
with applicable laws and regulations of all applicable jurisdictions), including
all such licenses, permits, laws and regulations as would be applicable to
Licensee (within or outside the Territory) if Licensee were to exploit and
commercialize such Product Improvements outside the Territory.


7. USE OF MARKS.  For the avoidance of doubt, without prior written consent by
Licensee, Licensor shall not use any trademarks, trade names, service marks or
other identifying information of Licensee, including without limitation “New
Generation Biofuels” and the “New Generation Biofuels” corporate logo, in
connection with its exploitation and commercialization of the Product
Improvements.
 

--------------------------------------------------------------------------------


EXECUTION VERSION


8. TERM AND TERMINATION.  This Addendum shall be effective as of the Addendum
Effective Date and shall terminate upon any termination or expiration of the
License.


9. INCORPORATION WITH LICENSE; EFFECT ON LICENSE.  This Addendum is deemed to be
incorporated in and made part of the License as if fully set forth
therein.  Except as amended or supplemented by this Addendum, the License
remains in full force and effect.


[Signatures follow on next page.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused this Addendum to
be executed as of the Addendum Effective Date.
 
 
LICENSOR:
PTJ Bioenergy Holdings, Ltd., a company organized and existing under the laws of
the Republic of Cyprus
 
 
LICENSEE:
New Generation Biofuels, Inc., a Delaware corporation
     
Signature: /s/ Abraham Jacobi             
 
Signature: /s/ Lee Rosen               
     
Name.  Abraham Jacobi,
 
Name: Lee Rosen
     
Title: Chairman & CEO
 
Title: Chairman
           
Signature: /s/ Ferdinando Petrucci      
         
Name.  Ferdinando Petrucci
         
Title: President
   




--------------------------------------------------------------------------------





